Name: Commission Regulation (EC) No 618/98 of 18 March 1998 amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|31998R0618Commission Regulation (EC) No 618/98 of 18 March 1998 amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94 Official Journal L 082 , 19/03/1998 P. 0035 - 0035COMMISSION REGULATION (EC) No 618/98 of 18 March 1998 amending Regulation (EC) No 1898/97 laying down rules of application in the pigmeat sector for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2698/93 and (EC) No 1590/94THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (1), as last amended by Regulation (EC) No 1595/97 (2), and in particular Article 8 thereof,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (3), as last amended by Regulation (EC) No 3290/94 (4), and in particular Article 22 thereof,Whereas Commission Regulation (EC) No 1898/97 (5) lays down detailed rules for application in the pigmeat sector of the arrangements provided for in Regulation (EC) No 3066/95;Whereas Article 4(3) of Regulation (EC) No 1898/97 foresees that Member States notify to the Commission within five working days the applications lodged for import licences; whereas in all other import regimes applied in the pigmeat sector this information is provided within three working days; whereas it is appropriate to harmonise the two time periods in order to facilitate well functioning management of the different import regimes;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 In Article 4(3) of Regulation (EC) No 1898/97, 'fifth` is replaced by 'third`.Article 2 This Regulation shall enter into force on 1 April 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 328, 30. 12. 1995, p. 31.(2) OJ L 216, 8. 8. 1997, p. 1.(3) OJ L 282, 1. 11. 1975, p. 1.(4) OJ L 349, 31. 12. 1994, p. 105.(5) OJ L 267, 30. 9. 1997, p. 58.